    Everytown for Gun Safety, et al. v. Bureau of Alcohol, Tobacco, Firearms and
                                      Explosives,
                            1:20-cv-00376 (S.D.N.Y.)

                        Privilege Log to Administrative Record

Codes used to indicate privilege asserted (column 2):

PII – Personally Identifiable Information. Disclosure of PII would constitute
unwarranted invasions of privacy, could create safety concerns and would not provide
any added benefit to the litigation of these matters. Disclosure of emails and phone
numbers of ATF employees could create cyber security threats to both employees and
ATF as a whole.

LE – Law Enforcement Privilege-includes information regarding operational plans,
investigative methods and enforcement techniques which, if released, would compromise
the integrity of ongoing and future ATF inspections and investigations, will harm ATF’s
ongoing and future law enforcement and regulatory activities, be detrimental to ATF’s
operations, and allow licensees to circumvent the applicable laws and regulations related
to inspections and licensing.

Trace Data- Beginning in 2003, the Tiahrt Amendment placed appropriations
restrictions on ATF’s disclosure of trace information. The trace data restrictions mandate
that ATF can only provide trace data to a law enforcement agency or a prosecutor solely
in connection with a bona fide criminal investigation or prosecution, and then only such
information as pertains to their geographic jurisdiction. The Amendment also provides
that ATF trace data cannot be used in testimony and exhibits in third party civil actions.

Public Law 112-55 (125 Stat. 552) reads in pertinent part:

       “That, during the current fiscal year and in each fiscal year thereafter, no funds
       appropriated under this or any other Act may be used to disclose part or all of the
       contents of the Firearms Trace System database maintained by the National Trace
       Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives or any
       information required to be kept by licensees pursuant to section 923(g) of title 18,
       United States Code, or required to be reported pursuant to paragraphs (3) and (7)
       of such section, except to: (1) a Federal, State, local, or tribal law enforcement
       agency, or a Federal, State, or local prosecutor; or (2) a foreign law enforcement
       agency solely in connection with or for use in a criminal investigation or
       prosecution; or (3) a Federal agency for a national security or intelligence
       purpose; unless such disclosure of such data to any of the entities described in (1),
       (2) or (3) of this proviso would compromise the identity of any undercover law
       enforcement officer or confidential informant, or interfere with any case under
       investigation; and no person or entity described in (1), (2) or (3) shall knowingly
       and publicly disclose such data; and all such data shall be immune from legal
       process, shall not be subject to subpoena or other discovery, shall be inadmissible
         in evidence, and shall not be used, relied on, or disclosed in any manner, nor shall
         testimony or other evidence be permitted based on the data, in a civil action in any
         State (including the District of Columbia) or Federal court or in an administrative
         proceeding other than a proceeding commenced by the Bureau of Alcohol,
         Tobacco, Firearms and Explosives to enforce the provisions of chapter 44 of such
         title, or a review of such an action or proceeding”
Acquisition and disposition (A&D) logs, theft/loss reports, and Trace Reports are based
and derived from information required to be kept by a Federal Firearms Licensee (FFL)
pursuant to 18 U.S.C. § 923(g). As such, and through the language of P.L.112-55,
Congress has expressly prohibited ATF from releasing such documents to the public and
made them ultimately immune from legal process. The purpose of the redactions is to
prevent the disclosure of records that ATF is expressly prohibited from releasing to the
public.


PAGE #s        PRIVILEGE(S)           DOCUMENT/REDACTION DESCRIPTION
               ASSERTED
0001-2         PII                    Personally Identifiable Information has been
                                      redacted to include, social security numbers, dates of
                                      birth, employer identification numbers, addresses,
                                      driver’s license numbers, credit card numbers, ATF
                                      employee phone numbers, and ATF employee e-mail
                                      addresses
0006-7         PII                    Personally Identifiable Information has been
                                      redacted to include, social security numbers, dates of
                                      birth, employer identification numbers, addresses,
                                      driver’s license numbers, credit card numbers, ATF
                                      employee phone numbers, and ATF employee e-mail
                                      addresses.
0017           PII                    Personally Identifiable Information has been
                                      redacted to include, social security numbers, dates of
                                      birth, employer identification numbers, addresses,
                                      driver’s license numbers, credit card numbers, ATF
                                      employee phone numbers, and ATF employee e-mail
                                      addresses.
0023           PII                    Personally Identifiable Information has been
                                      redacted to include, social security numbers, dates of
                                      birth, employer identification numbers, addresses,
                                      driver’s license numbers, credit card numbers, ATF
                                      employee phone numbers, and ATF employee e-mail
                                      addresses.
0027           PII                    Personally Identifiable Information has been
                                      redacted to include, social security numbers, dates of
                                      birth, employer identification numbers, addresses,
                                      driver’s license numbers, credit card numbers, ATF
                                      employee phone numbers, and ATF employee e-mail
                addresses.
0028      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0029      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0033-34   PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0036      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0038-42   PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0044-45   PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0053      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0055      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0057   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0058   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0061   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0063   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0067   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0068   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0072   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0073   PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0074      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0088-89   PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0093      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0095      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0097      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0101      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                addresses.
0102      PII   Personally Identifiable Information has been
                redacted to include, social security numbers, dates of
                birth, employer identification numbers, addresses,
                driver’s license numbers, credit card numbers, ATF
                employee phone numbers, and ATF employee e-mail
                        addresses.
0105       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0107       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0108       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0123       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0127       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0131       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0142-144   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports.
0149-150   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0152-153   PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
0177-178    PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
0179-0182   Trace Data   Trace data subject to the Tiahrt Amendment has
                         been redacted to include, acquisition and disposition
                         (A&D) logs, theft/loss reports and firearms Trace
                         Reports.
0186        Trace Data   Trace data subject to the Tiahrt Amendment has
                         been redacted to include, acquisition and disposition
                         (A&D) logs, theft/loss reports and firearms Trace
                         Reports.
0189        PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
0196        PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
0199        PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
0203        PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
0207        PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0209       Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports.
0210       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0213-214   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports.
0218       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0219       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0220       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0221       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0223       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0225       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0227       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0229       Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0230-231   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0233-234   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0238-243   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0248-253   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0257       Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0260       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0261       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0265       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0269       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0272-281   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0287-292   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0294       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0302       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0307       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0308       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0309       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0312       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0342-346   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0349       Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0351-377   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0416-425   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0427       Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0428-429   Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0431       Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
-432       Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0434-471   Trace Data   Trace data subject to the Tiahrt Amendment has
                 been redacted to include, acquisition and disposition
                 (A&D) logs, theft/loss reports and firearms Trace
                 Reports
0481       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0492       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0499-500   PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0501       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0503       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0509-510   PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0511       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0515       PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0537   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0538   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0539   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0544   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0549   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0550   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
             addresses.
0552   PII   Personally Identifiable Information has been
             redacted to include, social security numbers, dates of
             birth, employer identification numbers, addresses,
             driver’s license numbers, credit card numbers, ATF
             employee phone numbers, and ATF employee e-mail
                        addresses.
0583       Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0585       Trace Data   Trace data subject to the Tiahrt Amendment has
                        been redacted to include, acquisition and disposition
                        (A&D) logs, theft/loss reports and firearms Trace
                        Reports
0590       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0592       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0594       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0601       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0602-603   PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0605       PII          Personally Identifiable Information has been
                        redacted to include, social security numbers, dates of
                        birth, employer identification numbers, addresses,
                        driver’s license numbers, credit card numbers, ATF
                        employee phone numbers, and ATF employee e-mail
                        addresses.
0606       PII          Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0626-627   PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0662       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0664       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0665       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0667       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0669       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0671       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0672       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0674       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0676       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0678       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0679       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0681       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0683       PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                 driver’s license numbers, credit card numbers, ATF
                 employee phone numbers, and ATF employee e-mail
                 addresses.
0691-692   PII   Personally Identifiable Information has been
                 redacted to include, social security numbers, dates of
                 birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
0693        PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
0695        PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
0698        PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
0699        PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
0700-701    PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
0710        PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
0711        PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0712-   LE    Law enforcement sensitive information that was
0725                     compiled for law enforcement purposes including,
                         information ATF considers when issuing warning
                         letters and warning conferences and factors ATF
                         considers when processing federal firearms license
                         applications and when investigating indications of
                         hidden ownership.
ATF 0728-   LE           Law enforcement sensitive information that was
0746                     compiled for law enforcement purposes including,
                         information ATF considers when issuing warning
                         letters and warning conferences and factors ATF
                         considers when processing federal firearms license
                         applications and when investigating indications of
                         hidden ownership.
ATF 0758-   LE           Law enforcement sensitive information that was
0765                     compiled for law enforcement and regulatory
                         purposes including information ATF considers when
                         granting or denying federal firearms licenses and the
                         procedures for such license grants and denials.
ATF 0767-   LE           Law enforcement sensitive information that was
0769                     compiled for law enforcement and regulatory
                         purposes including information ATF considers when
                         granting or denying federal firearms licenses and the
                         procedures for such license grants and denials.
ATF 0771-   LE           Law enforcement sensitive information that was
0782                     compiled for law enforcement and regulatory
                         purposes including information ATF considers when
                         granting or denying federal firearms licenses and the
                         procedures for such license grants and denials.
ATF 0785-   LE           Law enforcement sensitive information that was
0810                     compiled for law enforcement and regulatory
                         purposes including information ATF considers when
                         granting or denying federal firearms licenses and the
                         procedures for such license grants and denials.
ATF 0822-   LE           Law enforcement sensitive information that was
0835                     compiled for law enforcement and regulatory
                         purposes including information ATF considers when
                         granting or denying federal firearms licenses and the
                         procedures for such license grants and denials.
ATF 0836-   PII          Personally Identifiable Information has been
0848                     redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
ATF 0850-   Trace Data   List of firearms inventory that includes trace data
0865                     subject to the Tiahrt Amendment has been redacted.
ATF 0866    PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
ATF 0868-   PII          Personally Identifiable Information has been
0871                     redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
ATF 0880-   PII          Personally Identifiable Information has been
0881                     redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
ATF 0890-   PII          Personally Identifiable Information has been
0891                     redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
ATF 0893-   PII          Personally Identifiable Information has been
0895                     redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
ATF 0900-   Trace Data   List of firearms inventory that includes trace data
0917                     subject to the Tiahrt Amendment has been redacted.
ATF 0918    PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
ATF 0921    PII          Personally Identifiable Information has been
                         redacted to include, social security numbers, dates of
                         birth, employer identification numbers, addresses,
                         driver’s license numbers, credit card numbers, ATF
                         employee phone numbers, and ATF employee e-mail
                         addresses.
ATF 0924-   PII          Personally Identifiable Information has been
0925                     redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0927    PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0929-   PII   Personally Identifiable Information has been
0938              redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0941    PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0975-   PII   Personally Identifiable Information has been
0981              redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0984-   PII   Personally Identifiable Information has been
0990              redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0992-   PII   Personally Identifiable Information has been
0993              redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0995    PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0997    PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 0999-   PII   Personally Identifiable Information has been
1000              redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 1002    PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 1004-   PII   Personally Identifiable Information has been
1007              redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 1009-   PII   Personally Identifiable Information has been
1010              redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 1012    PII   Personally Identifiable Information has been
                  redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
ATF 1014-   PII   Personally Identifiable Information has been
1016              redacted to include, social security numbers, dates of
                  birth, employer identification numbers, addresses,
                  driver’s license numbers, credit card numbers, ATF
                  employee phone numbers, and ATF employee e-mail
                  addresses.
